


Exhibit 10.45
AMENDMENT NO. 1 TO CREDIT AGREEMENT
THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT (This “Amendment”) is entered into as
of June 27, 2013, by and among WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, as administrative agent for the US Lenders (in
such capacity, “Canadian Agent”; together with US Agent, the “Agents”) and ARC
DOCUMENT SOLUTIONS, INC., a Delaware corporations, formerly known as American
Reprographics Company (“US Borrower”), ARC REPROGRAPHICS CANADA CORP., a British
Columbia corporation (“ARC Canada”) and ARC DIGITAL CANADA CORP., a British
Columbia corporation (“ARC Digital Canada”; together with ARC Canada and US
Borrower, collectively the “Borrowers”).
WHEREAS, Borrowers, Agents and Lenders are parties to that certain Credit
Agreement dated as of January 27, 2012 (as amended, restated, modified or
supplemented from time to time, the “Credit Agreement”); and
WHEREAS, Borrowers have requested that Agent and Lenders amend the Credit
Agreement in certain respects as set forth herein and Agent and the Lenders have
agreed to the foregoing, on the terms and conditions set forth herein;
NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:
1.
Defined Terms. Unless otherwise defined herein, capitalized terms used herein
and not otherwise defined shall have the meanings ascribed to such terms in the
Credit Agreement.

2.
Amendment to Credit Agreement. In reliance upon the representations and
warranties of Borrowers set forth in Section 6 below, and subject to the
satisfaction of the conditions to effectiveness set forth in Section 5 below,
the Credit Agreement is hereby amended as follows.

(a)
Section 6.11(b) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

(b)
Other than (i) an aggregate amount of not more than $500,000 for any overnight
balances, in the case of a Borrower and its Domestic Subsidiaries, (ii) amounts
deposited into Deposit Accounts specially and exclusively used for (x) payroll,
payroll taxes and other employee wage and benefit payments to or for such
Borrower’s or its Domestic Subsidiaries’ employees or (y) disbursements other
than the master disbursement account identified on Schedule 9 to the Guaranty
and Security Agreement (to the extent such other disbursement accounts are
linked to a master disbursement account (subject to a Control Agreement) as zero
balance accounts), and (iii) an aggregate amount of not more than $750,000 at
any time in ARC Digital Canada’s Deposit Accounts located at TD Canada Trust,
make, acquire, or permit to exist Permitted Investments consisting of cash, Cash
Equivalents, or amounts credited to Deposit Accounts or Securities Accounts
unless such Borrower or its Domestic Subsidiary, as applicable, and the
applicable bank or securities intermediary have entered into Control Agreements
with the applicable Agent(s) governing such Permitted Investments. Except as
provided in Section 6.11(b)(i), (ii) and (iii), no Borrower shall, nor shall it
permit its Domestic Subsidiaries to establish or maintain any Deposit Account or
Securities Account unless the applicable Agent(s) shall have received a Control
Agreement in respect of such Deposit Account or Securities Account (or, with
respect to newly opened Deposit or Securities Accounts opened for the sole
purpose of effectuating a repurchase of Senior Unsecured Notes or Equity
Interests of Borrower permitted hereunder and containing less than $2,000,000,
within ten (10) Business Days after the opening thereof).

3.
Continuing Effect. Except as expressly set forth in Section 2 of this amendment,
nothing in this Amendment shall constitute a modification or alteration of the
terms, conditions or covenants of the Credit Agreement or any other Loan
Document, or a waiver of any other terms or provisions thereof, and the Credit
Agreement and the other Loan Documents shall remain unchanged and shall continue
in full force and effect, in each case as amended hereby.

4.
Reaffirmation and Confirmation. Each Borrower hereby ratifies, affirms,
acknowledges and agrees that the Credit Agreement and other Loan Documents to
which it is a party represent the valid, enforceable and collectible obligations
of such Borrower, and further acknowledges that there are no existing claims,
defenses, personal or otherwise, or rights of setoff whatsoever with respect to
the Credit Agreement or any other Loan Document. Each Borrower hereby agrees
that this Amendment in no way acts as a release or relinquishment of the Liens
and rights securing payments of the Obligations. The Liens and rights securing
payment of the Obligations are hereby ratified and confirmed by each Borrower in
all respects.

5.
Conditions to Effectiveness. This Amendment shall become effective upon the
satisfaction of the following conditions precedent:

(a)
US Agent shall have received a copy of this Amendment executed and delivered by
Agents, the Lenders and the Loan Parties (with four (4) original copies of this
Amendment to follow within two (2) Business Days after the date hereof); and





--------------------------------------------------------------------------------




(b)
No Default or Event of Default shall have occurred and be continuing on the date
hereof or as of the date of the effectiveness of this Amendment.

6.
Representations and Warranties. In order to induce Agents and Lenders to enter
into this Amendment, each Loan Party hereby represents and warrants to Agents
and Lenders that:

(a)
After giving effect to this Amendment, all representations and warranties
contained in the Loan Documents to which such Loan Party is a party are true,
correct and complete in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality or dollar thresholds in the
text thereof) on and as of the date of this Amendment (except to the extent any
representation or warranty expressly relates solely to an earlier date in which
case such representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality or dollar thresholds in the text thereof) on and as of
such earlier date);

(b)
No Default or Event of Default has occurred and is continuing; and

(c)
This Amendment and the Loan Documents, as amended hereby, constitute legal,
valid and binding obligations of such Loan Party and are enforceable against
such Loan Party in accordance with their respective terms, except as enforcement
may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally.

7.
Miscellaneous.

(a)
Expenses. Borrowers agrees to pay on demand all reasonable costs and expenses of
Agents and the Lenders (including reasonable attorneys fees) incurred in
connection with the preparation, negotiation, execution, delivery and
administration of this Amendment and all other instruments or documents provided
for herein or delivered or to be delivered hereunder or in connection herewith.
All obligations provided herein shall survive any termination of this Amendment
and the Credit Agreement as amended hereby.

(b)
Choice of Law and Venue; Jury Trial Waiver; Reference Provision. Without
limiting the applicability of any other provision of the Credit Agreement or any
other Loan Document, the terms and provisions set forth in Section 12 of the
Credit Agreement are expressly incorporated herein by reference.

(c)
Counterparts. This Amendment may be executed in any number of counterparts, and
by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.



[Signature Page Follows]
    




--------------------------------------------------------------------------------




IN WITNESS HEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.


By: /s/ JOHN E.D. TOTH                
Title: John E.D. Toth, Chief Financial Officer
ARC REPROGRAPHICS CANADA CORP.,
A British Columbia corporation
By: /s/ JORGE AVALOS                
Title: Jorge Avalos, Chairman
ARC REPROGRAPHICS CANADA CORP.,
A British Columbia corporation
By: /s/ JORGE AVALOS                
Title: Jorge Avalos, President








--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as US Agent and as a Lender
By:                             
Title: Authorized Signatory
WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, as Canadian Agent and as a
Lender


By:                            
Title: Authorized Signatory








--------------------------------------------------------------------------------




CONSENT AND REAFFIRMATION
Each Guarantor hereby (i) acknowledges receipt of a copy of the foregoing
Amendment No. 1 to the Credit Agreement (the “Amendment”; capitalized terms used
but not otherwise defined herein shall have the meanings ascribed to such terms
in the Amendment), (ii) consents to Borrowers’ execution and delivery of the
Amendment; (iii) agrees to be bound by the Amendment; (iv) affirms that nothing
contained in the Amendment shall modify in any respect whatsoever any Loan
Document to which it is a party except as expressly set forth therein; and (v)
ratifies, affirms, acknowledges and agrees that each of the Loan Documents to
which such Guarantor is a party represents the valid, enforceable and
collectible obligations of such Guarantor, and further acknowledges that there
are no existing claims, defenses, personal or otherwise, or rights of setoff
whatsoever with respect to the Credit Agreement or any other such Loan Document.
Each Guarantor hereby agrees that the Amendment in no way acts as a release or
relinquishment of the Liens and rights securing payments of the Obligations. The
Liens and rights securing payment of the Obligations are hereby ratified and
confirmed by such Guarantor in all respects. Although each Guarantor has been
informed of the matters set forth herein and has acknowledged and agreed to
same, each Guarantor understands that no Agent nor any Lender has any obligation
to inform any Guarantor of such matters in the future or to seek any Guarantor’s
acknowledgement or agreement to future amendments, waivers or consents, and
nothing herein shall create such a duty.


[Signature Page Follows]






--------------------------------------------------------------------------------




AMERICAN REPROGRAPHICS COMPANY, L.L.C.


By: /s/ JOHN E.D. TOTH                
Name: John E.D. Toth
Title: Chief Financial Officer


ARC ACQUISITION CORPORATION


By: /s/ JOHN E.D. TOTH                
Name: John E.D. Toth
Title: Chief Financial Officer


ERS DIGITAL, INC.


By: /s/ JORGE AVALOS                
Name: Jorge Avalos
Title: Vice President


LICENSING SERVICES INTERNATIONAL, L.L.C.


By: /s/ JORGE AVALOS                
Name: Jorge Avalos
Title: Vice President


MIRROR PLUS TECHNOLOGIES, INC.


By: /s/ JORGE AVALOS                
Name: Jorge Avalos
Title: Vice President


PLANWELL, L.L.C.


By: /s/ JORGE AVALOS                
Name: Jorge Avalos
Title: Vice President


REPROGRAPHICS FORT WORTH, INC.


By: /s/ JORGE AVALOS                
Name: Jorge Avalos
Title: Chief Financial Officer


RIDGWAY’S, L.L.C.


By: /s/ JOHN E.D. TOTH                
Name: John E.D. Toth
Title: Chief Financial Officer




